United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.R., Appellant
and
U.S. POSTAL SERVICE, AKELEY POST
OFFICE, Akeley, MN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0812
Issued: September 29, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 8, 2019 appellant filed a timely appeal from a February 26, 2019 merit decision
of the Office of Workers’ Compensation Programs (OWCP).1 Pursuant to the Federal Employees’
Compensation Act2 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits
of this case.3

1

Appellant timely requested oral argument before the Board. 20 C.F.R. § 501.5(b). By order dated July 20, 2020,
the Board exercised its discretion and denied the request, finding that the arguments on appeal could adequately be
addressed based on the case record. Order Denying Request for Oral Argument, Docket No. 19-0812 (issued
July 20, 2020).
2
3

5 U.S.C. § 8101 et seq.

The Board notes that, following the February 26, 2019 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish right carpal tunnel
syndrome (CTS) causally related to the accepted factors of his federal employment.
FACTUAL HISTORY
On January 11, 2019 appellant, then a 38-year-old rural carrier, filed an occupational
disease claim (Form CA-2) alleging that he sustained right-sided CTS causally related to factors
of his federal employment. He indicated that he first became aware of his condition and its
relationship to his federal employment on November 21, 2018. Appellant did not stop work.
In a development letter dated January 22, 2019, OWCP informed appellant that the
evidence of record was insufficient to establish his claim. It advised him of the type of factual and
medical evidence needed and provided a questionnaire for his completion. The questionnaire
requested that appellant describe in detail the employment duties which he believed contributed to
his condition and requested that he provide a physician’s opinion, supported by medical rationale,
as to how those duties caused or aggravated his medical condition. It afforded him 30 days to
submit additional evidence and to respond to its inquiries.
On January 27, 2019 appellant completed the questionnaire. He explained that he had
delivered mail for 12 years out of a right-sided vehicle window, and that he had used his dominant
hand for sorting mail. Appellant alleged that these repetitive motions had aggravated an alreadyweak right arm and wrist. He indicated that he performed the described activities of sorting and
delivering mail for 8 hours per day, 40 hours per week. Appellant noted that he had recently
undergone a right elbow repair. Regarding the development of his condition, he indicated that he
had noticed it intermittently for two years, and that the condition was aggravated by the volume of
mail and delivery with the right hand. Appellant further noted that it had become a daily issue as
of October 2018 with symptoms including numbness of the hand and pain of the wrist. He
explained that steroid injections had allowed him to work through Christmas and that he required
surgery.
In a supplemental statement dated January 11, 2019, received on February 4, 2019,
appellant explained that, on October 2, 2018, he was seen for on-going pain in his wrist, which
required splints and a steroid injection for the diagnosed CTS condition. He alleged that the CTS
was due to repetitive motion in his federal employment.
OWCP also received occupational therapy progress notes dated November 15, 2018,
wherein Ashlee M. Lee, an occupational therapist, described decreased range of motion, strength,
edema, and pain of the right upper extremity. Ms. Lee noted a diagnosis of right cubital tunnel
syndrome and right CTS and a method of injury of overuse. She recommended a right long arm
elbow splint and a right volar wrist splint with nerve glides.
In progress notes dated November 17, 2018, Dr. Tibor T. Warganich, a Board-certified
orthopedic surgeon, indicated that he had examined appellant for complaints of numbness and
tingling in the median nerve distribution of the right upper extremity. He noted that appellant was
right-hand dominant with no significant past medical history. Dr. Warganich indicated that
appellant performed occasional heavy lifting and light construction work at home. He noted a
2

history of right lateral epicondylitis status post-surgery two years prior. On physical examination
of the right upper extremity, Dr. Warganich observed pink and perfused digits with no evidence
of acute compressive neuropathy. He further observed a mild Tinel’s sign bilaterally, more on the
right than the left, and negative compression, Phalen’s, and reverse Phalen’s tests bilaterally. Twopoint discrimination was less than six millimeters in the median and ulnar nerve distributions.
Dr. Warganich noted no thenar or intrinsic atrophy and no Tinel’s sign at the cubital tunnels. He
diagnosed mild intermittent right CTS. Dr. Warganich recommended use of a volar splint and
administered a corticosteroid injection. He opined that he suspected appellant’s CTS was a chronic
condition that may have been exacerbated by work. Dr. Warganich further observed that appellant
did not have any high-vibration tools at work that could be linked the CTS.
In progress notes dated January 5, 2019, Dr. Warganich examined appellant for increasing
symptoms of right-sided CTS despite conservative treatment, along with bilateral medial
epicondylitis. He told appellant that he likely had ongoing and chronic CTS exacerbated by work,
but that he had not worked with high-vibration tools, which were the most widely accepted workrelated cause of CTS. On physical examination of the right upper extremity, Dr. Warganich
observed a positive compression test at 20 seconds in the right carpal tunnel, a mild Tinel’s sign
for bilateral cubital tunnel syndrome, and two-point discrimination at six millimeters in the
bilateral median and ulnar nerve distributions. He noted that an electromyogram (EMG)
demonstrated mild right-sided CTS. Dr. Warganich diagnosed right-sided CTS and recommended
surgery.
In a letter dated January 28, 2019, the employing establishment challenged appellant’s
claim. It contended that based on a January 5, 2019 report by Dr. Warganich, appellant had not
established causal relationship between work factors and his diagnosed right-sided CTS.
In an after visit summary from a physician with an illegible signature, dated January 22,
2019, noted a diagnosis of CTS of the right upper limb and explained that the injury was incurred
from repetitive motions of the wrist while delivering mail. The physician noted that appellant had
undergone an injection and that surgery was scheduled to occur the following week.
In another report from a physician with an illegible signature, dated January 22, 2019, it
was noted that appellant was examined for complaints of right wrist pain. The report described
appellant’s history of injury as repetitive motions from using the wrist to deliver mail. On physical
examination of the right wrist, the physician observed pain over the radial-carpal articulation and
diagnosed CTS of the right upper limb. The physician noted that appellant had surgery on
January 30, 2019 for CTS.
In an after visit summary dated February 19, 2019, Megan Askelson, a certified nurse
practitioner, indicated that appellant was on restricted work duty, due to right carpal tunnel
syndrome. She also noted that appellant had sustained a right wrist injury from repetitive motions
while delivering mail. In a report dated February 21, 2019, Ms. Askelson examined appellant for
complaints of right wrist pain. She described appellant’s history of injury as repetitive motions
from using the wrist to deliver mail. Appellant told Ms. Askelson that he was doing well after
surgery and that his subjective symptoms had ceased to include numbness, but tingling, some
weakness, some range of motion restriction, and minimal pain remained. On physical examination
of the right wrist, Ms. Askelson observed limited range of motion and strength with scarring over
the wrist extensor surface. She diagnosed CTS of the right upper limb, post carpal tunnel release.
3

Ms. Askelson recommended work restrictions of occasional lifting of no more than five pounds
with the right wrist.
By decision dated February 26, 2019, OWCP denied appellant’s claim finding that the
medical evidence of record was insufficient to establish that his diagnosed condition was causally
related to the accepted factors of his federal employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation of FECA, that an injury was sustained in the performance of duty as alleged, and
that any disability or medical condition for which compensation is claimed is causally related to
the employment injury.5 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit: (1) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
(2) medical evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; and (3) medical evidence establishing that the diagnosed condition is
causally related to the identified employment factors.6
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.7 The opinion of the physician must be based on a complete factual
and medical background, must be one of reasonable medical certainty, and must be supported by
medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment incident.8
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish right CTS
causally related to the accepted factors of his federal employment.
On November 17, 2018 Dr. Warganich diagnosed mild intermittent right CTS. He opined
that he suspected appellant’s CTS was a chronic condition that may have been exacerbated by
4

Supra note 2.

5
C.K., Docket No. 19-1549 (issued June 30, 2020); R.G., Docket No. 19-0233 (issued July 16, 2019); Elaine
Pendleton, 40 ECAB 1143 (1989).
6

L.D., Docket No. 19-1301 (issued January 29, 2020); S.C., Docket No. 18-1242 (issued March 13, 2019); Victor J.
Woodhams, 41 ECAB 345, 352 (1989).
7

I.J., Docket No. 19-1343 (issued February 26, 2020); T.H., 59 ECAB 388 (2008); Robert G. Morris, 48 ECAB
238 (1996).
8

D.J., Docket No. 19-1301 (issued January 29, 2020).

4

work. Dr. Warganich observed that appellant did not have any high-vibration tools at work that
could be linked to the CTS. On January 5, 2019 he opined that appellant likely had ongoing and
chronic CTS exacerbated by work, but again noted that appellant did not work with any highvibration tools, which were the most widely accepted work-related cause of CTS. The Board has
found that, while the opinion of a physician supporting causal relationship need not be one of
absolute medical certainty, it must not be speculative or equivocal. The opinion should be
expressed in terms of a reasonable degree of medical certainty.9 Dr. Warganich’s opinions as to
the cause of appellant’s right wrist CTS was not expressed in terms of a reasonable degree of
medical certainty, instead referring to a suspicion that it was a chronic condition and that it may
have been or likely was exacerbated by his work. The Board thus finds that the medical reports of
Dr. Warganich are not well rationalized and are of limited probative value on the issue of causal
relationship.
Appellant submitted reports and notes from a physician with an illegible signature. The
Board has held that a report bearing an illegible signature lacks proper identification and cannot
be considered probative medical evidence.10 Thus, these reports remain of no probative value and
are insufficient to establish appellant’s claim.
Appellant also submitted treatment records from occupational therapists and from
Ms. Askelson, a nurse practitioner. However, these records do not constitute competent medical
evidence because occupational therapists and nurse practitioners are not considered physicians as
defined under FECA.11 As such, this evidence is of no probative value and is insufficient to meet
appellant’s burden of proof.
As the medical evidence of record is insufficient to establish that appellant’s right CTS was
causally related to the accepted employment factors, the Board finds that appellant has not met his
burden of proof to establish his claim.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.

9

P.W., Docket No. 20-0407 (issued July 17, 2020); Ricky S. Storms, 52 ECAB 349 (2001).

10

C.N., Docket No. 16-1597 (issued August 10, 2017); see A.B., Docket No. 17-0545 (issued June 15, 2017);
Merton J. Sills, 39 ECAB 572, 575 (1988).
11

5 U.S.C. § 8101(2) provides that a physician includes surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by state law.
See also 20 C.F.R. § 10.5(t); Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter
2.805.3a(1) (January 2013); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician
assistants, nurses, and physical therapists are not competent to render a medical opinion under FECA). E.B., Docket
No. 19-1548 (issued July 14, 2020) and R.S., Docket No. 16-1303 (issued December 2, 2016) (an occupational
therapist is not considered a physician under FECA); L.C., Docket No. 16-1717 (issued March 2, 2017) (a nurse
practitioner is not considered a physician under FECA).

5

CONCLUSION
The Board finds that appellant has not met his burden of proof to establish right CTS
causally related to the accepted factors of his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the February 26, 2019 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 29, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

